Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        DETAILED ACTION
Claims 1-11 are currently pending. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton et al. (US 2015/0204044 A1) in view of Saksio (US 2004/0105390 A1). 
Regarding claim 1, Stapleton discloses a network system, comprising: a control node (Fig. 1 discloses a DAU, DAU 115 may also or alternatively control routing of data and/or signals between sectors and DRUs, as explained in greater detail below.  DAU 115 may generate, collect and/or store traffic statistics, such as a number of communications, calls, network-access and/or communication sessions, traffic volumes, quality of service data etc. between sector 110 and one or more DRUs); a first head node, comprising a first head forward port, a first head backward port and a first head backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes, each nodes include one, two or more ports such as first end port, downlink port, uplink port, additional ports for handling diversity connections (backup port)), wherein the first head forward port is connected to the control node (Fig. 8 discloses DRU 800 includes a router connected to first physical node via first head port); a first ordinary node, comprising a first forward port, a first backward port and a first backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes, second physical node, include one, two or more ports such as first end port, downlink port, uplink port, additional ports for handling diversity connections (backup port)); a second ordinary node comprising a second forward port, a second backward port and a second backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes (second ordinary node), each nodes include one, two or more ports such as first end port, downlink port, uplink port, additional ports and a third ordinary node, comprising a third forward port, a third backward port and a third backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes (second ordinary node), each nodes include one, two or more ports such as first end port, downlink port, uplink port, additional ports for handling diversity connections (backup port)).
Stapleton does discloses the connection between the nodes in a daisy chain connection. In an analogous art, Saksio discloses more clearly the connection between the host nodes and the switches.
Saksio discloses wherein the first forward port is connected to the first head backward port (Fig. 1 discloses Host 1 connected to LAN switch 1 via port L1);  wherein the second forward port is connected to the first backward port (Fig. 1 discloses Host 2 connected to LAN switch 1 via port L2), wherein the third forward port is connected to the second backward port, and the third backup port is connected to the first head backup port (Fig. 1 discloses Host 3 connected to LAN switch 1 via port L3’1 and Host 3 connected to switch 2 via port L3’2). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Saksio to the system of Stapleton to provide a method and a system for accelerating fault recovery in a redundant, tree structured local area network. If a critical LAN port or corresponding link is found to be non-functional, the declaration is done at link level in a way which allows the device(s) or ports connected to the other 
end of the link to notice that the link is not in use anymore to carry traffic.  Thus, the net effect is that the knowledge of the fault at the upper level of the tree is propagated very fast down to the hosts, thus enabling fast recovery (Paragraph 0018).
Regarding claim 3, Stapleton discloses a fourth ordinary node, comprising a fourth forward port, a fourth backward port and a fourth backup port, a fifth ordinary node, comprising a fifth forward port, a fifth backward port and a fifth backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes (second ordinary node), each nodes include one, two or more ports such as first end port, downlink port, uplink port, additional ports for handling diversity connections (backup port). DRU can connect to any number of nodes, using the plurality of ports of each node).
Stapleton does discloses the connection between the nodes in a daisy chain connection. In an analogous art, Saksio discloses more clearly the connection between the host nodes and the switches.
Saksio discloses wherein the fourth forward port is connected to the third backward port; and wherein the fifth forward port is connected to the fourth backward port, and the fifth backup port is connected to the second backup port (Fig. 1 discloses Host 3 connected to LAN switch 1 via port L3’1 and Host 3 connected to switch 2 via port L3’2. Similarly host 6 and Host 9 connected to two different switches in case of failure). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Saksio to the system of Stapleton to provide a method and a system for accelerating fault recovery in a redundant, tree structured local area network. If a critical LAN port or corresponding link is found to be non-functional, the declaration is done at link level in a way which allows the device(s) or ports connected to the other 
end of the link to notice that the link is not in use anymore to carry traffic.  Thus, the net effect is that the knowledge of the fault at the upper level of the tree is propagated very fast down to the hosts, thus enabling fast recovery (Paragraph 0018).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stapleton et al. (US 2015/0204044 A1) in view of Saksio (US 2004/0105390 A1) and further in view of Farkas et al. (US 2011/0013640 A1).
Regarding claim 2, Stapleton discloses a second head node, comprising a second head forward port, a second head backward port and a second head backup port (Fig. 1, 8, discloses DRU includes plurality of physical nodes, second physical node, include one, two or more ports such as first end port, downlink port, uplink port, additional ports for handling diversity connections (backup port)). 
Stapleton and Saksio don’t disclose the mechanism of following limitations. In an analogues art, Farkas discloses wherein the second head forward port is connected to the control node, the second head backward port is not connected to any node, and the second head backup port is connected to the first backup port (Fig. 5 discloses the operation of the ETH-FRR method that relies on the adjustment of the VLAN member set, which is implemented in module M. In step S2 it is determined whether a fault has occurred on the working path (causing output Port P2 to have a "broken" status), and if Yes then in step S3 the VLAN member set is modified so as to switch forwarding of frames on to the backup path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Farkas to the modified system of Stapleton and Saksio to provide a failure detection and recovery mechanism, following such failure detection, the received Ethernet frames are caused, at the first node, to be re-routed along a second output (backup) path, different to the first output (working) path, towards the second node (Farkas, Abstract). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stapleton et al. (US 2015/0204044 A1) in view of Saksio (US 2004/0105390 A1) and further in view of Chao et al. (US 2008/0130491 A1).
Regarding claim 4, the combination of Stapleton and Saksio don’t disclose the mechanism of following limitations. Chao discloses a last node, comprising a last forward port, a last backward port and a last backup port, wherein the last backward port is not connected to any node (Paragraph 0040, Fig. 4 a and 4b disclose the mechanism of backup path using the backend node and backup ports). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chao to the modified system of Stapleton and Saksio to provide concerns failure recovery from double link failures using rerouting schemes that determine first and secondary backup ports within the IP network (Abstract, Chao). 
Regarding claim 5, Chao discloses wherein the last backup port is connected to a backup port of an ordinary node that is separated by one or two nodes from the last node (Figs. 4a and 4b discloses the mechanism of selecting backup path, (see section failure pattern analysis), during link failure, it does not effect primary path, instead it creates a sub tree, find a backup path to bypass the failure). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chao to the modified system of Stapleton and Saksio to provide concerns failure recovery from double link failures using rerouting schemes that determine first and secondary backup ports within the IP network (Abstract, Chao). 
Allowable Subject Matter
Claims 6-11 are allowed. The combination of cited prior art does not disclose the mechanism of “a plurality of ordinary nodes which are connected in series between the first head node and the last node, wherein the forward port of each one of ordinary nodes subsequent to the first one of the ordinary nodes is connected to the backward port of a previous one of the ordinary nodes; wherein the backward port of a last one of the ordinary nodes is connected to the last forward port; wherein the backup port of at least one of the ordinary nodes is connected to the backup port of the ordinary node that is subsequent and separated by one or two nodes; wherein the first head backup port is connected to the backup port of the one of the ordinary nodes that is subsequent to the first head node and separated by one or two nodes from the first head node”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arima (US 2003/0021235 A1) discloses method for optimizing a bus on a network including a plurality of communication nodes each having a plurality of ports, the plurality of ports of each communication node are connected to ports of other communication nodes through corresponding 
signal cables on a one-to-one basis so as to allow each communication node to receive and transmit a signal from and to an adjacent communication node.  The method includes the steps of circulating a loop test signal from communication node to communication node when new connection of a signal cable is detected, and adding information of a candidate port for disconnecting a loop or information of a port that is suitable for disconnecting the loop to the loop test signal when the loop test signal is circulated. 
Gupta et al. (US 20030189919A1) discloses in Fig. 2, plurality of nodes connected to a network management system, representing each network link as a routing link, wherein a routing link interconnects routing nodes;  and associating each routing link with two routing nodes, thereby creating the graph of the network, wherein the two associated routing nodes represent the two network elements interconnected by the network link represented by the routing link. 
Yu et al. (US 2018/0054324 A1) discloses a system and method for integrating redundant ring and rapid spanning tree protocol (RSTP) are disclosed.  By setting a mode message and a group ID for each of a plurality of ring nodes within a redundant ring, so that in a scenario that the redundant ring and the RSTP are running concurrently on a network environment, forwarding a bridge protocol data unit (BDPU) to a matching network topology is allowed when the mode message is transparent mode, and each of the respective network topology is converged to a steady state RSTP domain.  The mechanism is help to improve the scalability of the network architecture. 
Wang et al. (US 2004/0085893 A1) discloses A high availability backplane architecture.  The backplane system includes redundant node boards operatively communicating with redundant switch fabric boards.  Uplink ports of the node boards are logically grouped into trunk ports at one end of the communication link with the switch fabric boards.  The node boards and the switch fabric boards routinely perform link integrity checks when operating in a normal mode such that each can independently initiate failover to working ports when a link failure is detected.  Link failure is detected either by sending a link heartbeat message after the link has had no traffic for a predetermined interval, or after receiving a predetermined consecutive number of invalid packets.  Once the link failure is resolved, operation resumes in normal mode (abstract, Wang).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.